The Board of Education of Ashville Village School District, Pickaway County, pursuant to its determination that a new school house was necessary and that funds on hand or obtainable under 7629 and 7630 GC. are insufficient to construct the building, passed a resolution as provided by law to issue bonds and pay interest thereon and retire the same. The resolution was certified to Bryce Briggs, county auditor,, who certified a 1.66 mill levy to be necessary. The Board thereupon certified its resolution to the board of deputy state supervisors of elections to effect the preparation of ballots in order to submit the question to the electors. Notice of the election was properly published and the following ballot was furnished to the electors:
BALLOT
PROPOSED BOND ISSUE
To erect a new fireproof grade school building in the Ashville Village School District, Pickaway County, Ohio, in the sum of $45,000.
: FOR THE ISSUE OF BONDS — YES :
: FOR THE ISSUE OF BONDS — NO :
The bond issue was carried and the Board certified a resolution for a tax levy to the auditor who refused to receive the resolution and levy the tax on the ground that the ballot was not in accordance with the form prescribed by Section 5649-9C, of the General Code.
A second cause of action is set up involving similar facts and issues except that a joint high school building is proposed for Ashville Village and Harrison Township Districts. The ballot was in the same form.
The Board seeks a writ of mandamus ordering the auditor to receive the resolution and levy the tax on the ground that the law having been complied with, it is his duty to so do and that upon his refusal a writ of mandamus is the Board’s only remedy.